Motion by appellant for assignment of counsel and other relief, denied. In view of the four-year lapse of time since the hearing was held on the petition in this habeas corpus proceeding, it is suggested to appellant that he now submit a new petition either to this court or to a Justice of the Supreme Court for another writ of habeas corpus. After the hearing upon such new writ and after the entry of an order determining such new petition, petitioner, if aggrieved and if so advised, may appeal from such order to this court. Beldoek, Acting P. J., Ughetta, Christ and Pette, JJ., concur.